Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the claimed invention of claim 1, from which the other claims depend, specifically the claimed flexible lithium battery comprising the flexible adhesive layer as configured and the composition of said flexible adhesive layer with properties thereof, more specifically:
a flexible adhesive layer is disposed between a first inner surface of a first current collector and a first active material layer and/or between a second inner surface of a second current collector and a second active material layer,
wherein said flexible adhesive layer is adjacent to the inner surface of a glue frame,
wherein said flexible adhesive layer is composed of a mixture of an adhesive and at least one electrically conductive additive,
wherein the adhesive consists of a linearly structured colloid and a stereoscopically structured colloid,
wherein the electrically conductive additive has a sheet-like shape, has an average thickness of 3.5 nm, and the surface area of said electrically conductive additive is 20 m2/g.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
See also the instant specification, at e.g. ¶¶ 0002-08.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723